          Case 1:90-cv-05722-VM Document 1840 Filed 09/16/19 Page 1 of 1
                                                                      usocs
UNITED STATES DISTRICT COURT                                          0< ,rl Tl\ T 1"T
SOUTHERN DISTRICT OF NEW YORK                                                  '.'.\''-'lf'\UY 111,11


UNITED STATES OF AMERICA,                                          1;~T;~ ep7,           r1.:;;7L
                               Plaintiff,
           v.                                            Case No. 90 Civ. 57 2 (VM)

DISTRICT COUNCIL OF NEW YORK CITY                        Stipulation and Or er Regarding
AND VICINITY OF THE UNITED                               Further Interim Ex ension of the
BROTHERHOOD OF CARPENTERS AND                            Independent Monit r's Term
JOINERS OF AMERICA, et al.

                               Defendants.



         Upon the consent of the United States, the District Council of Carpent rs, and the Benefit

Funds, it is hereby ORDERED that the term of the Independent Monitor, asp ovided in the

Stipulation and Order Regarding Extension of the Independent Monitor's Te          entered on June

1, 2018 [ECF No. 1806], the Stipulation and Order Regarding the Interim Ex ension of the

Independent Monitor's Term to May 15, 2019 entered on March 26, 2019 [E F No. 1832], the

Stipulation and Order Regarding the Further Interim Extension of the Indepe dent Monitor's

Term to June 17, 2019 [ECF No. 1833], the Stipulation and Order Regarding he Further Interim

Extension of the Independent Monitor's Term to July 17, 2019 [ECF No. 1835], the Stipulation

and Order Regarding the Further Interim Extension of the Independent Moni r's Term to

August 21, 2019 [ECF No. 1836], and the Stipulation and Order Regarding t e Further Interim

Extension of the Independent Monitor's Term to September 16, 2019 [ECF          o. 1839] is hereby

extended until and through October 16, 2019.

SO ORDERED:

Dated:          New York,   ~'f:
                               York
                September ff' 2019
